             Case 1:20-cv-00684-ALC Document 1-2 Filed 01/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                            )
                                                            )
                                                            )
 In re EX PARTE Application of Robert Preslier              )       Case No. 1:20-cv-00684
 for an Order, Pursuant to 28 U.S.C. § 1782 to              )
 Obtain Discovery from the Calder Foundation for            )       [PROPOSED] ORDER
 Use in a Foreign Proceeding,                               )       GRANTING JUDICIAL
                                                            )       ASSISTANCE
                               Applicant.                   )
                                                            )
                                                            )
                                                            )


        Applicant Robert Preslier (the “Applicant” or “Preslier”) filed this ex parte application (the

“Application”) for an order pursuant to 28 U.S.C. § 1782 authorizing it to take discovery from the

Calder Foundation for use in foreign proceedings. For the reasons set forth below, and for good

cause shown, it is hereby:

        ORDERED that the Application is GRANTED for the following reasons:

              A. Preslier satisfies each statutory requirement for Section 1782 discovery: the Calder

                 Foundation is found in this District; the requested discovery is for use in a foreign

                 proceeding; and Preslier, as a participant in those proceedings, is an interested

                 person within the meaning of Section 1782;

              B. The discretionary factors favor granting the requested discovery, which will foster

                 the twin aims of Section 1782; and it is further

        ORDERED that the Applicant is authorized to serve the Calder Foundation with the

subpoena attached to the Declaration of R. Zachary Gelber as Exhibit 3 (the “Subpoena”); and it

is further
         Case 1:20-cv-00684-ALC Document 1-2 Filed 01/24/20 Page 2 of 2




       ORDERED that the Calder Foundation shall produce the documents in its possession,

custody, and control that are responsive to the requests in the Subpoena, no later than thirty (30)

days after the entry of this Order.


New York, NY
Date: ____________, 2020                                             _______________________
                                                                     United States District Judge




                                                 2
